         Case 2:20-cv-05027-RBS Document 6 Filed 12/10/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MATLOSZ,                                   :
         Plaintiff,                                :      CIVIL ACTION
                                                   :      NO. 2:20-cv-05027
              v.                                   :
                                                   :
LIBERTY COCA-COLA BEVERAGES, LLC,                  :
And TEAMSTERS LOCAL UNION NO. 830,                 :                                    :
          Defendants.                              :

                   DEFENDANT TEAMSTERS LOCAL UNION NO. 830’s
                              MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Teamsters

Local Union No. 830 (“Defendant” or the “Union”), by and through its attorney, hereby files the

instant Motion to Dismiss which is further supported by the attached Memorandum of Law.

       WHEREFORE, Defendant Union respectfully requests that this Honorable Court grant

the instant Motion for Dismiss and dismiss the Complaint against the Union with prejudice.

                                            Respectfully submitted,

                                            CLEARY, JOSEM & TRIGIANI, LLP

                                            BY:    /s/ Jeremy E. Meyer_____________
                                                   JEREMY E. MEYER, ESQUIRE
                                                   Constitution Place
                                                   325 Chestnut Street, Suite 200
                                                   Philadelphia, PA 19106
                                                   (215) 735-9099
                                                   Attorney for Defendant Union

Dated: December 10, 2020
           Case 2:20-cv-05027-RBS Document 6 Filed 12/10/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE


         I hereby certify that I caused a true and correct copy of the foregoing Defendant

Teamsters Local Union No. 830’s Motion to Dismiss with Exhibit, Memorandum of Law in

Support of Its Motion to Dismiss, and proposed Order, to be served on the below parties at the

below addresses on the date indicated below by the court’s electronic filing system and/or by

email:


                                     Brian M. Doyle, Esquire
                                 Law Offices of Eric A. Shore, P.C
                                   Two Penn Center, Suite 1240
                                 1500 John F. Kennedy Boulevard
                                     Philadelphia, PA 19110
                                     BrianD@ericshore.com

                                        Attorney for Plaintiff

                                      Paul C. Lantis, Esquire
                                         Littler Mendelson
                                          Three Parkway
                                   1601 Cherry Street, Suite 1400
                                      Philadelphia, PA 19102
                                        plantis@littler.com

                    Attorney for Defendant Liberty Coca-Cola Beverages, LLC


                                               /s/ Jeremy E. Meyer, Esquire_ ___
                                               JEREMY E. MEYER, ESQUIRE


Dated: December 10, 2020
